DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 11, 12, 14-17, 19-21, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nicco et al. (4657781) in view of Croft et al. (5169716).
 	Nicco et al. discloses a cable (abstract) comprising at least one elongated conductor (cable known for having an elongated conductor) surrounded by at least one cross-linked layer, said layer being obtained from a polymer composition having a polymer, a crosslinking agent, and an amine as co-crosslinking agent, wherein the amine is a tertiary amine (col. 5, line 1), wherein the crosslinking agent in the polymer composition is a polyepoxide, and wherein the polymer is a polymer containing a carboxyl group (re claims 1 and 12), wherein the composition comprises the amine in an amount of from 0.05 parts by weight (pbw) or more to 3 pbw or less with respect to 100 pbw of the polymer (col. 5, lines 9-11) (re claim 6); the polymer is polyethylene (col. 4, line 10) (re claim 7); and the polyepoxide is diglycidyl ether (col. 4) (re claim 8).  
	Nicco et al. does not disclose the tertiary amine with a nucleophilic value (N) of 16 or more (re claim 1).  Croft et al. discloses a polymer composition for cable, the composition comprising an amine which has a value (N) of 16 or more (DABCO or DBU or DBN, col. 7, lines 1-21) (re claim 5).  It would have been obvious to one skilled in the art to use a tertiary amine having an (N) value of 16 or more as taught by Croft et al. in the polymer composition of Nicco et al. since such material provides an accelerating effect upon the reaction rate.
 	Re claim 9, it would have been obvious to one skilled in the art to use adipic acid as the crosslinking agent in the polymer composition of Nicco et al. since adipic acid is known in the art for being used as a crosslinking agent.
 	Re claim 11, since modified cable of Nicco et al. comprises structure and material as claimed, it is an electric power cable.
 	Re claim 14, Nicco et al. discloses the polymer containing carboxyl group being maleic anhydride (col. 2, line 50).
 	Re claims 15 and 16, since the modified cable of Nicco et al. comprises structure and material as claimed, the crosslinking speed will be faster than using a polyamine as crosslinking agent and an amine having an N value less or more than 16 as co-crosslinking agent or than using the crosslinking agent and an amine having an N value less than 16 as co-crosslinking agent, OR the crosslinking degree will be higher than using a polyamine as crosslinking agent and an amine having an N value less or more than 16 as co-crosslinking agent or than using the crosslinking agent and an amine having an N value less than 16 as co-crosslinking agent.
 	Re claim 17, Nicco et al. discloses the at least one cross-linked layer is used as a coating in the cable and halogen free.
 	Re claim 19, Nicco et al. discloses the composition comprising the amine in an amount of from 0.1 pbw or more and 1 pbw or less, with respect to 100 pbw of the polymer (col. 5, lines 9-11).
 	Re claims 20 and 21, Nicco et al. discloses the composition comprising the crosslinking agent in an amount of from 0.5 pbw or more to 5 pbw or less, with respect to 100 pbw of the polymer (abstract).
	Re claim 24, Nicco et al. discloses that the polymer containing carboxyl group contains from 0.1% by weight (wt%) or more to 30 wt% or less, based on the total weight of the polymer, of repeating units comprising said carboxyl groups (8 wt%, col. 3, line 13).
 	Re claim 26, Nicco et al., as modified, also discloses the tertiary amine being bicyclic.  Specifically, DBU is bicyclic (see US 2022/0127407, [0063] and https://en.wikipedia.org/wiki/1,5-Diazabicyclo(4.3.0)non-5-ene#:~:text=The%20relatively%20complex%20nature%20of,and%20contain%20several%20functional%20groups.)

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nicco et al. in view of Croft et al. as applied to claim 1 above, and further in view of Mazel et al. (2011/0186330).
 	Claims 10 and 18 additionally recite the composition further comprising an organometallic compound which is dibutyltin dilaurate.  Mazel et al. discloses a cable comprising a polymer composition which is comprised of an organometallic compound ([0112]) which is dibutyltin dilaurate.  It would have been obvious to one skilled in the art to include the organometallic compound taught by Mazel et al. in the composition of Nicco et al. to improve the crosslinking process.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nicco et al. in view of Croft et al. as applied to claim 1 above, and further in view of Doufas et al. (2020/0279671).
  	Claims 22 and 23 additionally recite the polymer having a molecular weight of greater than 5,000 and less than 1,000,000 g/mol.  Doufas et al. discloses a polymer composition comprising a polymer (polyethylene), wherein the polymer has a molecular weight of greater than 5,000 and less than 1,000,000 g/mol (abstract).  It would have been obvious to one skilled in the art to use a polymer having a molecular weight of greater than 5,000 and less than 1,000,000 g/mol for the polymer (polyethylene, col. 4, line 10) of Nicco et al. to meet the required physical properties of the composition as taught by Doufas et al.

Claims 1, 12, 13, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (2004/0132907) in view of Croft et al.
 	Nakamura et al. discloses a cable ([0116]) comprising at least one elongated conductor surrounded by at least one cross-linked layer, said layer being obtained from a polymer composition having a polymer, a crosslinking agent, and an amine as co-crosslinking agent, wherein when the polymer is a reactive polymer containing a carboxyl group, the composition includes polyepoxide as a crosslinking agent, and wherein when the polymer is a reactive polymer containing an epoxy group, the composition includes polycarboxylic acid as a crosslinking agent ([0106]) (re claims 12-13).
   	Nakamura et al. does not disclose the amine being a tertiary amine with a nucleophilic value (N) of 16 or more (re claim 1).  Croft et al. discloses a polymer composition for cable, the composition comprising a tertiary amine which has a value (N) of 16 or more (DABCO or DBU or DBN, col. 7, lines 1-21) (re claim 1) and which is bicyclic (DBU or DBN) (re claim 26).  It would have been obvious to one skilled in the art to use a tertiary amine with an (N) value of 16 or more as taught by Croft et al. in the polymer composition of Nakamura et al. since such material provides an accelerating effect upon the reaction rate.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Croft et al. as applied to claim 1 above, and further in view of Kalkofen et al. (EP 3015483).
	Claim 25 additionally recites that the polymer containing epoxy group contains from 0.1 wt% or more to 30 wt% or less, based on the total weight of the polymer, of repeating units comprising said epoxy groups.  Kalkofen et al. discloses a polymer composition comprising a polymer containing epoxy group, wherein the polymer contains from 0.1 wt% or more to 30 wt% or less, based on the total weight of the polymer, of repeating units comprising said epoxy groups (English abstract).  It would have been obvious to one skilled in the art to modify the polymer containing epoxy group of Nakamura et al. to contain from 0.1 wt% or more to 30 wt% or less, based on the total weight of the polymer, of repeating units comprising said epoxy groups to meet the specific use of the resulting composition as taught by Kalkofen et al.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that the amine of Croft with the (N) value of 16 or more is different than those specifically listed in Nicco, and there is no indication in Nicco that such substitutions would simply be routine.  Examiner would disagree.  It has been held that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
  	Applicant argues that neither Nicco or Croft would provide motivation to one of ordinary skill in the art to make such a combination to "…provide[s] an accelerating effect upon the reaction rate." Rather this motivation to combine impermissibility comes from the present application itself.  Examiner would disagree because the motivation to combine is suggested by Croft, see col. 7, lines 20-21.
 	Regarding claim 17, applicant argues that Nicco does not disclose a halogen free layer, and Croft discloses that suitable polyalkadiene polyol cross-linking agents can be prepared from dienes which include halogen substituents.  Examiner would disagree.  Nicco's composition contains NO halogen, no "halogen" mentioned at all in Nicco.  Nicco is modified to have the co-crosslinking agent, not the crosslinking agent, of Croft which also contains NO halogen.
 	
				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847